 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDSala Motor Freight Line,IncandGeneral Truck Drivers,Chauffeurs,Warehousemen and Helpers Local 270,a/w International Brotherhood of Teamsters, Chauffeurs,Warehousemen&Helpers of America, IndCases 15-CA-3569 15-CA-3569-2, 15-CA-3582 and15-CA-3582-2May 21, 1970DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERS BROWN ANDJENKINSOn February 10, 1970, Trial Examiner Max Rosenbergissued his Decision in the above-entitled consolidatedproceeding, finding that Respondent had engaged in andwas engaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision Thereafter, Respondent filedexceptions, and a supporting brief, to the Trial Examin-er'sDecisionGeneral Counsel filed a brief in supportof the Trial Examiner's DecisionPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with these cases to a three-member panelThe Board has reviewed the rulings of the Trial Exam-inermade at the hearing and finds that no prejudicialerror was committed The rulings are hereby affirmedThe Board has considered the Trial Examiner's Decision,the exceptions and briefs, and the entire record in thesecases, and hereby adopts the Trial Examiner's findings,'conclusions, and recommendations 2ORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard adoptsas itsOrder the Recommended Orderof the Trial Examiner, and hereby orders that Respond-ent, Saia Motor Freight Line, Inc , New Orleans, Louisi-ana, its officers, agents, successors, and assigns, shallThe findings and conclusions of the Trial Examiner are based inpart upon his credibilitydeterminationsto which Respondent exceptedAfter a careful review of the record herein we conclude that theTrialExaminers credibility resolutions are not contrary to the clearpreponderance of all the relevant evidence and accordingly find nobasis for disturbing themStandard Dry Wall Products Inc91NLRB544 enfd 188 F 2d 362 (C A 3)PRespondent in an exception contends that the Trial Examinerwas biased and prejudiced as manifested in his decision This chargeof bias and prejudice is not based on any alleged statements of theTrialExaminer which might indicate that he had prejudged this caseor upon his conduct or rulings made at the hearing but is directedto his findings and conclusions and the analysis of the facts uponwhich they are based as set forth in the Trial Examiners DecisionPossible errors of this sort which we do not find herein in any eventare hardly sufficient to establish bias and prejudice Accordingly wereject this contentionFlambeauPlasticsCorporation167 NLRB 735fn I affd 401 F 2d 128 (C A 7)take the action set forth in the Trial Examiner s Recom-mended Order 3,Par 2(a) of the Trial Examiners Recommended Order is modifiedto read as follows(a)Offer to Milous Pittman Charles FassittHarold Jeffersonand James A Little immediate and full reinstatement to theirformer jobs or if those jobs no longer exist to substantiallyequivalent positions and make them whole for any loss of paythey may have suffered as a result of the discrimination practicedagainst them in the manner set forth in the section of this DecisionentitledThe RemedyThe fourteenth indented paragraph of the Appendix is modified to read asfollowsWE WILL offer Milous Pittman Charles Fassitt Harold Jeffersonand James A Little immediate and full reinstatement to theirformer jobs or if those jobs no longer exist to substantiallyequivalent positions and make them whole for any loss of paysuffered as a result of our discrimination against themTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMAx ROSENBERG, Trial ExaminerWith all partiesrepresented, this proceeding was tried before me inNew Orleans, Louisiana, on September 30 and October1, 1969, on an amended complaint of the General Counselof the National Labor Relations Board and an answerfiled thereto by Saia Motor Freight Line, Inc , hereincalled the Respondent ' At issue is whether Respondentviolated Section 8(a)(1) and (3) of the National LaborRelations Act, as amended, by certain conduct to bedetailed hereinafterBriefs have been received fromthe General Counsel and the Respondent, which havebeen duly consideredUpon the entire record made in this proceeding andmy observation of the witnesses who testified on thestand, I hereby make the followingFINDINGSOF FACT AND CONCLUSIONSITHE RESPONDENT'S BUSINESSRespondent, a Louisiana corporation with its principaloffice and place of business in New Orleans, is engagedin the transportation of freight by motor carrier, operat-'ing as a link in interstate commerce by performinginterlining services with respect to commodities in inter-state commerceDuring the annual period material tothis proceeding, Respondent derived revenues in excessof $50,000 from interlining and transporting freight withinthe State of Louisiana, which freight was transportedinto said State directly from points located outside thatStateThe complaint alleges, the answer admits, andI find that Respondent is an employer engaged in commerce within the meaning of Section 2(6) and (7) ofthe Act'The complaintwhich issued on August 14 1969 is based uponcharges and amended charges which were filed on June II June 13July 2 and July 9 1969 respectively and which were served onJune 12 June 16 July 3 and July 10 1969 respectively182 NLRB No 97 SAIA MOTOR FREIGHT LINE, INC.615II.THE LABOR ORGANIZATIONINVOLVEDIt is admitted and I find that General Truck Drivers,Chauffeurs,Warehousemen and HelpersLocal 270, a/wInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&HelpersofAmerica,Ind.,hereincalled the Union,isa labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges that, on various dates betweenMarch and July 1969,2 Respondent, through its PresidentVincent Saia, Secretary-Treasurer Louis Saia, and Ter-minalManager Louis Fourmaux, engaged in a seriesof acts which interfered with, restrained, and coerceditsemployees in the exercise of rights guaranteed inSection 7 of the Act and thereby violated Section8(a)(1).The complaint furtherallegesthat Respondent terminatedemployeesMilous Pittman, Charles Fassitt,HaroldJefferson, and James A. Little on April 22, June 5,June 18, and July 8, respectively, because of their activi-tieson behalf of the Union, in violation of Section8(a)(3) of the Act. Additionally, the pleadings chargethatRespondent offended the provisions of Section8(a)(3) by severing Fassitt from its employment rollsbecause he refused to spy on the union activities ofits employees and to report the'results of his surveillancein this regard to Respondent. For its part, Respondentgenerally denies the commission of any labor practicesproscribed by the statute.It is undisputed and I find' that, in late February,'the Union commenced an organizational campaign toenlist the collective support of Respondent's employees.Employee Milous Pitman testified without contradictionthat, at thistime,he and some of his, fellow workersdiscussed the possibility of obtaining the support ofa labor organization to correct certain inequities whichthey believed existed at Respondent's freight terminalsregarding their hours of work. Following this discussion,a consensus was reached by the men that Pittman andemployee Ernest Franklin should visit the Union's officeto be schooled in the procedural steps for obtainingcollective representation. Pittman and Franklin did so,and the union official with whom they met advisedthem that the Union needed a sufficient number of ,signed authorization cards in order to lodge a claimfor recognition with Respondent or to file a petitionfor an election with the Board. The men were provided,with. blank authorization cards.During earlyMarch,Pittman enrolled approximately 12 of the employeesinto the Union's ranks.The Union conducted its first organizational meetingatRose's Lounge, a local cafe, on about March 15,which was attended by 20 to 24 of Respondent's employ-ees and a union representative, and a second sessionwas held at the union hall during the first part of April.In the meantime, and on March 27, the Union fileda petition with the Regional Office of the Board in'Unless othrwiseindicated, all dates hereinfall in 1969New Orleans seeking a representation election amongcertain employees at Respondent's terminal in that city.'Raymond Marcel had been employed by Respondentfor 5 or 6 years. He testified that, on some undiscloseddate prior to the inception of the Union's campaignamong Respondent's workers, Marcel was incarceratedin a local prison for failure to pay alimony. However,pursuant to an arrangement between the prison authori-tiesand Respondent's officials,' Marcel was releasedinto Respondent's custody between the hours of 9 p.m.and 9 a.m. under a work relief plan which permittedhim to satisfy the alimony judgment through gainfulemployment. Marcel testified that, around March 6 or7,he was working on a trailer at the terminal whena can of Vienna sausages fell from the vehicle. Compelledby hunger, Marcel opened the container and commencedto eat its contents. Concurrently, he engaged in anargument with his foreman and another employee inconsequence of which he was immediately dischargedby his superior. Marcel telephoned Terminal ManagerLouis Fourmaux to inform the latter of his plight. Four-maux instructed Marcel to return to work that morningand promised to straighten out the matter and providethe employee with a letter to the prison officials excusinghis tardiness in returning to jail.At approximately 9 a.m., Marcel appeared at theterminal where he noticed two policemen enter LouisSaia's office. Shortly thereafter, Fourmaux summonedhim to the office with the comment, "Come in here,these two gentlemen [policemen] want to talk to youabout the Vienna sausage." After Marcel entered, Four-maux stated, "You know you can get some time forthisVienna sausage." When Marcel acknowledged thatthis possibility existed, Fourmaux cautioned that theprison authorities would "think hard of you" for engag-ing in misconduct and thus jeopardizing the work reliefprogram.Whereupon, Vincent Saia was called to theoffice and he asked Marcel why the latter had openedthe can of sausages. Marcel replied that he was hungryand he volunteered to compensate Respondent for thevictuals. One of the police officers then joined the conver-sation and accused Marcel of failing to divulge hisknowledge of thievery by Respondent's men. WhenMarcel protested that he was unaware of any pilferingat the terminal, the policeman stated, "Well, we [are]going to give you a break, a week, we want someaction.We want to know who is stealing and whois takinganything."In conformity with this ultimatum,Marcel agreed to report to the ,police and Vincent Saiaeach morning before his return to prison concerningany act of pilferage which he had observed on hisshift.An indicated heretofore, the Union scheduled its firstorganizational meeting with Respondent's personnel on3By a decision dated May 8, the ActingRegionalDirector for Region15 issued a Decision and Direction of Election in which he scheduledan election for July 11. The unit ultimately found appropriate by theDirector included all city drivers, helpers, warehousemen,maintenanceshop employees, janitors, and over-the-road drivers employed at theRespondent's various terminals The balloting never took place because,of the pendency of the instant unfair labor practicecharges 616DECISIONSOF NATIONALLABOR RELATIONS BOARDor about March 15 The following day, according toMarcel's further testimony, he visited Vincent Saia'soffice to borrow some money During an ensuing discus-sion,Vincent inquired, "Do you know anything aboutthe union7" When Marcel responded in the negative,Vincent rejoined,You should know something thatPittman and Franklin had up on Coin-roughly I don tknow the street that come across there " Marcel repliedthat he"didn't hear anything about the meeting"becausehe wasin jail,towhich Vincent stated, "Well, theyhave meetings at Rose's," an apparent reference toRose's Lounge After Marcel "told him I never beenin none in there," Vincent conceded he had been "downthere" but had not observed MarcelBecause of his incarceration, Marcel did not attendthe initial union gathering He was released from confine-ment on March 22, and sometime immediately beforeor after this date he executed an authorization cardMarcel testimonially recalled that, after his release, andon a date which Vincent Saia fixed as March 31,Respond-ent held a meeting with its employees When the meetingended,Marcel stood next to Vincent and Louis Saianear a window in the terminal from where the Saiascould observe their work complement Turning to Mar-cel,Vincent noted employees Arthur Jackson and AJoseph working on the dock and Vincent exclaimedthat he had heard that these men had attended theunion meeting on March 15 Expressing chagrin thatthese individuals would turn their backs on Respondentand enlist the aid of the Union,Vincent then accusedemployees Milous Pittman and Ernest Franklin of beingthe "ringleaders"in the union movement Noticingemployee James A Little on the dock, Vincent lamentedthat "he didn't thought Little would do him anythinglike this "As noted above, the Union had scheduled a secondmeeting for earlyAprilIt isMarcel's testimony that,on the day of the meeting,Vincent Saia approachedhim and told Marcel that the Union had called a meetingfor that date and that"Iwant you to attend this meetingand let me know who all would be there " Marceldutifully attended the gathering The next morning, hereceived a telephone call from Vincent during whichthe latter instructed Marcel to proceed to a rendezvouspoint at certain cross-streets in the city The partiesmet as prearranged and Marcel entered Vincent's auto-mobile where Vincent sought the identity of the employ-ees who had attended the meeting on the precedingeveningMarcel recited their names and Vincent pro-ceeded to write them down on a piece of paper Duringtheir sojourn,Vincent repeated that he was aware thatPittman and Franklin were the prime movants in theattempt to ensconce the Union in Respondent'sopera-tionsAt the conclusion of their conversation,Vincentinquired whether Marcel had signed a union card Marcelreplied in the affirmative,and Vincent retorted,"Well,you be one of the first so-and-so that I will fire andImean it"Marcel related that the reason why hehad not been immediately discharged was "becausehe [Vincent]wanted the rest of the information I couldgive him "Rounding out Marcel's testimony, he left Respond-ent's employ on June 6 It is his testimony that, betweenApril 1 and June 6, Vincent Saia telephoned him onseveral occasions to elicit any information which Marcelmight possess regarding the progress of the Union'scampaignJames A Little worked for the Respondentintermit-tently since 1944He testified that he attended thefirstmeeting held at the union hall, which took placein early AprilThe following morning, Little's truckbroke down of the streets of New OrleansWhile hesat in the cab awaiting the arrival of Respondent'smechanic, Vincent Saia approached the vehicle andinquired whether Littlewas sleepingon the job Littleexplained the difficulty and Vincent tested the equipmentApparently satisfied that Little was telling the truth,Vincent changed the subject and inquired, "What aboutthis affiliatedmeetingyou all attending7" When Littleexpressed ignorance as to the purport of the query,Vincent remarked, "You know what kind I am talkingaboutA union meeting Didn't you attend some meet-ing" Little denied that he had ventured to such agathering, whereupon Vincent stated, "Well, I under-stood that you went toa meeting" Little pressed Vincentfor the name of the informant but Vincent replied,"I won't even call the man's name"Little again soughtthe identity of the informant so that Little could puthim to his proof under pain of a lawsuit Vincent retorted,"Well, you will have a gang to prove " Vincent thenasked Little about the extent of his formal educationWhen Little responded that he had attained the seventhgrade, Vincent stated "Do you know you have to havean education to work on a union job9" Little acknowl-edged that the Union advocated such a requirementand, with this, Vincent left the sceneLittle further testified that, a few days after his discus-sionwith Vincent Saia, he was summoned to LouisSaia's officeBelieving that Louis desired to questionhim along thesame linesas his brother, Little openedthe conversation by assuring Louis that Little knewnothing about the union meeting Louis informed Littlethat the Respondent was operating in the red and that"I couldn't afford a union " Approximately a weeklater,Littlewas called to VincentSaia'soffice wherethe former reiterated that he had no knowledge of theUnion's activities or the collective desires of the employ-eesIn the course of their conversation, Vincentexclaimed that "he couldn't go union"and warnedthat "he couldn'tafford it and before he afford it,he closed the gates, get out of the business He didn'tneed it no way " Little rejoined that "if you closeup, I will just have to go on back to the countrywhere I came from "While on the stand, Pittman recited that,shortly afterRespondent's receipt of the union petition on March27 and prior to the union meeting set for early April,Respondent'sofficialsassembled approximately 30employees at the terminalWith Louis Saia acting asspokesman,and with his brother, President VincentSaia, standing at his side,Louis displayed the Union'spetition to the assemblage and commented that that SAIA MOTOR FREIGHT LINE, INC.organizationpossessed enough signed authorizationcards to trigger an election.He statedthathe wasunable tofathom why the Company had received thepetition becausehe had harboredthe impression thatallof his employees were satisfiedwithRespondent'streatment of themand with theirworking conditions.Louis addedthat the Respondent was losing moneyon its operationsand he couldnot afforda union inhis business structure.He then proceeded to interrogatethemen regarding the source of their dissatisfactionwith employment conditions.At thisjuncture,VincentSaia interjected that"they couldn't afford to have aunion come therebecause theyhad been operating allthe whileand he wasbarelygetting bywith that andbefore hecould havea union,said they'd just haveto close the gates down."Arthur Jackson worked for 14 years withRespondentas a truckdriver.He recalled his attendance at a meetingconductedby Respondent which apparentlyoccurredon March 31was attendedby 25 to 30of the employees.At the outset, Vincent Saia toldthe men that Respondent"couldn'tafford no union."LouisSaia then took the floor and repeated his brother'sstatement, adding that the Saias had received a represen-tation petitionfiled with theBoard by the Union andthat this happenstance could not have occurredwithouthis employees'support of the Union by signing authoriza-tion cards.None of theassembled employees respondedtoLouis'utterances,in consequenceof which Louisinvited their reaction to the prospects of unionization.This invitation drewa few expressions of allegianceto the Companyfrom the assemblage.Louisthereuponcautioned the men that,in the event the Union pulleda strike at the terminal,Respondent would replace thestrikers with new workers.Accordingto Jackson, Louiscontinuedhis talk bystating that"we [the Saias]wouldn'tbe able to operate this company with a unioncontract.We would haveto close the gates." A fewdayslater,TerminalManager Fourmaux approachedJackson and inquiredwhether "I attended any meetingsor signedany cardsor anything."Jackson respondedin the negative.Jackson testified that in lateApril or early May,he engaged in a conversationwith LouisSaia and hisbrother Vincent.During thiscolloquy, Louis asked Jack-son whether the latter had attended any union meetingsand whether he had executed an authorization card.Jackson repliedthat he had not. Louisremarked that"someone had told him that I was one of the ringleadersof the union."Jackson denied that he occupied sucha role.At thisjuncture,Louisproduced a list whichcontained the names of all the employeeswho favoredtheUnionand pointed to Jackson'sname.AlthoughJackson hadindeed attended union gatherings and hadsigned a card,he disclaimedthat hehad partook inany suchactivity.A few dayslater,Jackson was againsummonedto Louis'office.Accordingto Jackson, Louiscommentedthat"Theycouldn't afford the union,couldn'toperatewitha union contract.Said he couldn'teven afford to give us not even a one cent raise perhour.Thenafter he kept questioning me and asked617me did I went to the meeting,then I admitted I went.He told me that he was surprised at me doing that.And he said that we had any problems,why didn'twe come and consult with him about them."AfterJackson confessed that he had joined the Union, Louisremarked that"when the election comes up all he asksallus to do was vote no and nobody would get fired."Finally, during another discussion with Louis, Louisinformed Jackson that"someone tells him [Louis] thatParker,Pittman and Franklin was the leader of theunion."Jackson commented that he did not know wheth-er this was so.Charles Harris had toiled as a truckdriver for Respond-ent since 1965. Harris testified that,sometime in March,Vincent Saia told the witness that an employee namedSpurlock had come to Vincent with an authorizationcard and the latter asked Harris whether he possessedone.Harris answered that he did not. Approximatelya month later,and immediately after a union meeting,Vincent approached Harris and inquired whether Harrishad gone to the meeting.Harris responded in the nega-tive,whereupon Vincent produced a list which containedthe names of the union adherents,includingHarris',and insisted that Harris must have attended the convoca-tion of union supporters.Vincent then asked Harrishow the latter felt about the Union and Harris replied,"I don'tthinkwe can afford the union,iswhat Itold him."A few days later,Vincent again called Harristo his office and once more interrogated him concerninghis attendance at union meetings and his thoughts aboutunionization.Finally,on July 5, Louis Saia summonedHarris and, for the first time,queried him about hisunion activities.Louisplaced a blank employment appli-cation before Harris and questioned him concerninghis ability to read and write and the amount of hisformal education,cautioning that"if the union wouldcome through, say I would be gone bye-bye" becauseof his educational shortcomings.Harris complained that,since the commencement of the union campaign,"everytime I turn around somebody is on my back aboutthisunion,tellingme about this and that about theunion."Louis retorted,"Well, don'tyou think youmake me mad,makes me angry?Don't you think theTeamsters down there with you all down there gotme all stirred up in this mess now?" With Harris'denial of any knowledge regarding union activities, theconversation ended.Morris Parker worked for the Respondent as a truck-driver for 17 years. He testified that,on March 31and prior to the company sponsored meeting scheduledfor that evening,Vincent Saia called him into an officeto inquire whether Parker had heard anything aboutthe Union's organizational efforts. Parker gave a negativereply. Parker attended the company meeting that eve-ning.When it was concluded,Parker proceeded to leavethe room.Passing Vincent Saia and Fourmaux, Saiahalted Parker and, turning to Fourmaux,Saia told Four-maux to repeat some of Saia's earlier observations toParker.Whereupon, Fourmaux stated that"Mr. Saiasaid he know you [Parker]know something about it[the Union]." Parker denied any knowledge of the union 618DECISIONSOF NATIONAL LABOR RELATIONS BOARDmovement, at which point Vincent remarked, "Youknow Parker, I know you You are insulting my intelli-gence because I know youare laughingatme behindmy back " Parker replied, "No, bossI am not" Vincentconcluded the conversation with the statement that "ifI [Parker] went tothemeetingout of curiosity, sayitwould be all right because I knew some fellowshad never been to them, and I would be one of themfellows never been to one " Parker once more assuredVincent that he had not attended the uniongatheringHarold Jefferson had worked for Respondent for about5 yearsHe testified that, toward the end of March,he became aware that the Union had launchedan organi-zational drive at the New Orleans terminal when anemployee named Gore invited him toameeting ofthat labor organizationHe accepted this invitation andnoted that most of the 15 to 20 individuals in attendancewere employees of Respondent About April 1, he wassummoned to the office of Vincent Saia Behind closeddoors, Vincent inquired if Jefferson "had heard aboutthe union," and Jefferson replied that he knew nothingof the Union's or anizational effortsAt this point,Vincent stated that `he didn't want [Jefferson] to feelas though I was coping out, that he knew basicallywhatwas goingon " Holdinga pieceof paper in hishand, Vincent remarked that "he hada list of namesof all the personnel that went to themeeting" Vincentadded that "he couldn't afforda union,that the unionhad put a lot of people out of business and that he'drather go out of business than have the union around "When Jefferson disclaimed any knowledge of union activ-ities,Vincent terminated the discussionJefferson further averred that he spoke with LouisSaia around the end of April regarding the Union Onthis occasion, Louis invited Jefferson into the former'soffice and asked what Jefferson knew about the UnionUpon receivinga negative response,Louis reiteratedhisbrother's admonition that "he couldn't afford itand he'd rather be out of business, too "Charles Fassitt, an extremely nervous and frightenedwitness, testified that he first learned of the Union'sefforts When he was called into Louis' office in Aprilwhere his superior inquired whether Fassitt knew any-thing about the electioncampaignFassitt replied thathe knew nothing about the matter, whereupon Louisasked whether Pittman was in the forefront of the elec-tion drive Fassitt expressedignoranceconcerning Pitt-man's Union activities Louis then queried whether Pitt-man made it a practice of driving his truck to hishome and, when Fassitt related that Pittman drove homefor lunch, Louis stated that he wished he could catchPittman driving off hisdesignatedroute so that he could"fire him on the spot " After this conversation, Fasstttdeparted Louis' office and as he strolled by the officeof Vincent Saia, the latter beckoned him to enter Dis-playinga listof names on a sheet ofpaper,Vincentasked whetherthewitnessknew anything about theunion drive Fassitt responded that his only knowledgecame from his discussions with fellow employees Fassittadded that he has heard that Marcel had provided Vincentwith a list of union adherents Vincent disclaimed thathe obtained this intelligence from Marcel, commentingthat "he wasn't depending on Marcel because he wasgoing to fire him "A few days later, Fassitt called upon Louis in anattempt to procure a loan According to Fassitt, Louisagain questioned him concerning his knowledge of theUnion's activities and Fassitt once more professed hisignorance as to the status of the campaign At thisjuncture, Louis summoned his brother Vincent and thelatter posed a similar inquiry to Fassitt After collectiveconsultation, the loan was approved Before the meetingended,Louis cautioned Fassittt against "taking offbecause during this union trouble he is going to fireeveryone that takes off " Within a few days, Louisrecalled Fassitt to his office and repeated his previousinquiryEither during this, or a previous conversation,Louis "told [Fassitt] to go and join the boys and findout what they were doing and let [Louis] know " Subse-quent to this discussion, Fassitt placed another calltoVincent to apprise the latter that Fassitt would betardy for work that day In the ensuing conversation,Vincent persisted in asking whether Fassitt had learnedanything about the Union's endeavors and, when Fassittreplied that he had not, he was instructed to reporttoVincent's office upon his return to work Fassittprotested that "I hate to keep coming into your officeThese people think I am a stool pigeon " Vincentrejoined that he possessed the right to have any ofhis employees to report to his office Because of hisfear that the men might consider him an informer,Fassitt did not appear for work on that date The following day, Fassitt telephoned Louis to complain that Vin-cent had repeatedly summoned him to the latter's officeand that the employees might gain the impression that"I am a stool pigeon on him " Louis assured Fassittthat he would speak to Vincent about the matter Duringthe conversation, Louis repeated his query concerningFassitt's knowledge of union meetings and Fassitt oncemore expressed his ignorance about the subject Severaldays later, Fassitt contacted Louis by telephone andstated that he wished to visit the terminal to collecthis paycheck Louis advised Fassitt not to come tothe terminal and suggested that the two men meet ata local department storeWhen Fassitt arrived, Louisonce more inquired whether Fassitt had found out any-thing about the Union's campaign and once more Fassittanswered negativelyLouis gave Fassitt his paycheckand the conversation terminated with Fassitt relatingthat someone had fired shots into his home on thepreceding eveningConcluding his testimony, Fassittaverred that he had never attended a union meetingand consequently had never supplied the Saias withany information regarding the Union's endeavorsI do not credit the testimony of Vincent Saia, LouisSata, or Louis Fourmaux, insofar as it collides withthe sworn utterances of Marcel, Little, Pittman, Jackson,Harris, Parker, Fassitt, or Jefferson, regarding manage-ment's alleged acts of interference, restraint and coer-cion,not only because the corporate triumvirate'sdemeanor failed to impress me as a portrait of candor,but also because their testimony was too fraught with SAIA MOTOR FREIGHT LINE, INC.inconsistencies and implausibilities to warrant crediblestatus.Thus, Vincent Saia recounted on the stand that hefirst became aware of the Union's attempt to organizehis terminal employees in New Orleans, in late Marchfrom two sources. On March 26, he received a letterfrom the Union claiming that it represented a 'majorityof his employees and, on the same date, he receiveda telephone call from Marcel who reported that "themen had been 'unsatisfied and were supposedly attendingthemeetings." Yet, Vincent then acknowledged thathe had obtained this intelligence from Marcel on approxi-mately three occasions several weeks prior to March26.During his examination, Vincent initially claimed thathe was ignorant of the fact that Marcel had been impris-oned by the New Orleans police authorities and workedfor the Respondent under a work relief program, althoughhe ultimately conceded that this could have been thecase.Vincent recalled that, a few weeks before hereceived the Union's representation petition on March27, he learned that Marcel had opened a can of Viennasausages at the terminal and had eaten some of them.According to Vincent, the remainder of the sausageswere placed in a refrigerator and maintained there foran indefinite period of time solely to avoid odorousspoilage.Marcel's activities in this regard promptedVincent to summon the employee to the President'soffice where, in the presence of Terminal Manager Four-maux, Vincent interrogated Marcel about the matter.During the ensuing conversation, Vincent claimed thathe did not invite the presence of the local constabularlyalthough he confessed that his security agent was inattendance. Vincent testified that, when the discussionbegan, he asked Marcel "about thefts and whether hewas involved in any or knew of any," but denied thathe threatened to return Marcel to jail in the eventthe latter refused to spy on his fellow employees. Howev-er, Vincent did not deny Marcel's testimony that, duringthe conversation, Fourmaux warned that Marcel could"get some time for this Vienna sausage," and thatMarcel would be obligated to report any incidents ofthievery each morning to Vincent. While Vincent statedthat he had no formal compact with Marcel wherebythe former promised to refrain from pressing chargesagainstMarcel because of the sausage incident if hebecame an informant regarding thefts by his fellowworkers, he allowed as how he had an understandingwith all his employees that they were to be on thelookout for thievery.Vincent further testified that, at no time since thesausage episode, did he instruct Marcel to attend unionmeetings or report on the attendance of his coworkersat such gatherings. Instead, he recounted that, on theevening of March 26, he received an unsolicited tele-phone call from Marcel in which the latter reportedthat the men were dissatisfied with their working condi-tions at theterminaland that they had scheduled aunion meetingfor that night. According to Vincent,he had learned about 4 to 6 weeks earlier from Marcelthathisemployees had attended a union gathering619prompted by dissatisfaction with their employment, butVincent "didn't put much stock" in what Marcel related.On this occasion, Marcel inquired whether Vincent har-bored any objection to Marcel's attendance, to whichVincent replied, "That's up to you. It's your prerogative.You can go if you want to. I am not saying you shouldgo or you have to go and I am not saying you arenot supposed to go. You might go out of curiosity;you might be interested in the program whatever itis," a remarkable statement, indeed, in light of Vincent'slatent antagonismtoward the Union as evidenced byhis own testimony herein. Vincent then told Marcelthat the former had not received any complaints orexpressions of dissatisfaction from his men, and hemaintained that he did not direct Marcel to go to theunionmeetingthat evening and did not ask him torecord the names of the employees who attended.According to Vincent, he received another unsolicitedtelephone call from Marcel at home lateron the nightofMarch 26. Marcel reported that between 14 and17 of Respondent's employees had attended the unionmeeting.During their telephone colloquy, Vincent wastaken aback when he learned that his employees weredissatisfiedwith their working conditions, despite thefact thatMarcel had informed him on three previousoccasions that the men had attendedorganizational meet-ings inan attempt to improve their lot. Albeit Vincenttestimonially insisted that he hadassumed apostureof neutrality during the Union's entire campaign, henevertheless challenged Marcel to verify the accuracyof the latter's information.Marcel thereupon suppliedthe names of the employees who had attended theconclave, mentioning Little and Pittman, and possiblythose of Jefferson and Fassitt. When Marcel remarkedthat the men were asked tosign unionauthorizationcards at thegathering,Vincent pointedly inquired wheth-erMarcel had executed a pledge card and receiveda negative reply. Although, in Vincent's words, he didnot "put much stock into what Marcel" had to say,he nonetheless expended his time inlisteningto Marcel'sreports because "I appreciate any information concern-ingmy employees if there is some dissatisfaction Ididn't know anything about," adding that, "If I hadan opportunity, I sure would" take action to correctthe disharmony.Vincent went on to testify that he received anothertelephone communication from Marcel at Vincent's homeon the morning of March 27 in which the employeerequestedameetingwith his superior away from thepremises of the terminal. Initially, Vincent asserted thatMarcel did not explicate his reason for seeking themeeting.When plied about the matter, Vincent finallyconfessed that "I just figured it was regarding the factthat he had been to themeeting" on the previousevening.Vincent thereupon left his home and drove to a rendez-vous point in New Orleans where Marcel entered Vin-cent's vehicle. It is Vincent's testimony that the conver-sation began with Marcel reiterating that several ofRespondent's employees had attended the meeting andexpressed their dissatisfaction with employment condi-tions.According to Vincent, he remarked that he had 620DECISIONSOF NATIONALLABOR RELATIONS BOARDnot received any complaints from his men and cautionedMarcel "that I didn't want him to be saying thesethings because a lot of the people that he says weredissatisfied, I dust didn't believe they were dissatisfied "Vincent added that "I said for him to be sure, nottomake any false statement because this could causepeople trouble if they weren't dissatisfied and he saidthat they were," although Vincent failed to illuminatethis record with any definition of the "trouble" whichthey might encounter by any such false informationVincent insisted, however, that he did not tell Marcelthat the involved employees would be discharged, andhe was absolutely sure that he did not admonish Marcelthat he would be one of the first to be terminatedbecause he had signed a union card At this point,Marcel began to unfold thenamesof the employeeswho had gone to the meeting, citing Little and Pittmanand several others Questioned as to whether he demand-ed the names of the leading union adherents, Vincentatfirst entered an emphatic denialHowever, uponfurther interrogation, he made the curious statementthat "At that time I don't remembermentioninganythinglike that " When Marcel revealed the name of an employ-ee who had attended the gathering and whom Vincent"thought was a good man," Vincent probed the accuracyof Marcel's informationFollowing their discussion, Marcel alighted from theautomobile and Vincent proceeded to his office It isVincent's testimony that, shortly after he arrived atthe terminal,Marcel telephonedonce againAccordingtoVincent, he believed that this call was occasionedby Marcel's obdurate desire to assure Vincent that hehad attendedthe meetingand had observed Respondent'semployees gathered there During the conversation, Mar-cel repeated the names of the men whom he had seenat the convocationDespite Vincent's proclaimed neu-trality regarding his employees' desires for collectiverepresentation,and his insistencethat he "was justgetting tired to talking to [Marcel] about the same thing,"Vincent nevertheless admittedly copied down on a pieceof paper the names of all the .,mployees which MarcelprovidedWhen asked whether he solicited any informa-tion from Marcel thereafter, Vincent responded in thenegativeHowever, he then brought himself to confessthat he conversed with Marcel on several occasionsregarding "unionaffairs" after this final telephone callVincent further recited that, on March 31, after havingreceived the Union's petitionfor an election, Respondentscheduleda meetingof employees and approximately40 men appeared Present on behalf of the Companywere Vincent, his brother Louis, and Fourmaux Vincenttestified that Louis informed the personnel that Respond-ent had received the petition from the Board and that"all of the facts we didn't have and as soon as wedid get facts as to the problem, that we'd have anothermeeting andletallthe employees know " Vincentevinced a total lack of recall as to whether anythingwas said atthe meetingabout employee dissatisfaction,whether themen had signed unioncards,whetherRespondent could not afford the Union at its terminal,and even whether Vincent addressed the assemblage,although he did not deny that these things might haveoccurredHowever, he was positive in his denial thathe warned the employees that the terminal would beclosed if the Union was successful in its organizationaleffortsIn the course of his examination, Vincent was alsoprobed as to whether he had engaged in any conversationwith employee Morris Parker immediately following thecompany meeting He initially responded that he hadnot Subsequently, however, he confessed that any dis-cussion he might have had with Parker was "Not ofany significance," and finally he again changed tackand claimed that his conversation with this employeeconcerningunion meetingswas "Not after the [company]meeting" When queried as to whether he told Parkerthat the latter was insulting his intelligence by withhold-ing information about Parker's union activities, Vincentreplied, "Not at thattime" Under counsel's prodding,Vincent related that, on the evening when he receiveda telephone call from Marcel, which Vincent placedas occurring on March 26, he summoned Parker tohis office In company with Fourmaux, Vincent askedParker "if he knew anything about a meeting or ifhe knew of any dissatisfaction, was he dissatisfied,"and Vincent "may have" interrogated Parker as towhether the latter had signed an authorization cardAccording to Vincent, his purpose in calling Parkerinto his office was to inquire "if he was dissatisfied,did he have any problems, did he knowof a meetingor go to one " Parker replied that he was not experiencingany difficulties and that he did not attend the unionmeetingVincent could not remember whether, in thisconversation, he stated to Parker that the employeewas insulting Vincent's intelligence by his negativeresponseWhen questioned as to whether he told Parkerthat the latter was laughing behind his back, Vincentresponded, "Not to him," and then could not rememberwhether he had made this statement to Parker or anyother employeeVincent further admitted that, after Marcel providedhim with thenamesof the employees who had attendedthe unionmeetings,he spoke to Charles Harris, aswell as other employees, and inquired whether theywere dissatisfied with working for Respondent, whetherthey had attendedunion meetings,and whether theyhad executed authorization cards, all the whileassuringthemen that they would not be discharged for theseactivitiesVincent also conceded that he interrogatedemployees as to whether their fellow workers had beentomeetings conducted by the Union and that he had,in thismanner,obtained the names of the defectorsto the Union's ranks from informants David and WeltonGoreVincent conceded on the stand that he encounteredLittle at a cross-street in New Orleans where the latter'svehicle had broken down, and inquired whether Littlewas dissatisfied with working for Respondent Vincentalso acknowledged that he told Little that "I'd under-stood that he had been to a meeting with the menand the men were dissatisfied," and that "some ofthe other employees said he [Little] had attended a SAIA MOTOR FREIGHT LINE,INC.621meeting and he was dissatisfied," but Vincent couldnot recall if he asked whether Little had signed a unioncard. Finally, Vincent could not recall whether he toldLittle,during a conversation in his office, that theRespondent would terminate its business operations inthe event the Union succeeded in organizing its employ-ees.Finally,Vincent testimonially conceded that, some-time in early April, he interrogated Harold Jeffersonto ascertain whether this employee was disgruntled withhis conditions of employment and whether he had everbeen to a union meeting.While he could not rememberwhether he told Jefferson that he could not afford aunion at the terminal,the company president deniedthat he informed Jefferson that Respondent would ceaseoperations if the men embraced the Union in the forth-coming election.Louis Saia testified that he conducted a meeting ofhis employees after Respondent received the Union'srepresentation petition on a date which he fixed asApril 7. According to Louis, the meeting was scheduledin order "to find out more or less what was goingon after we received the petition and a notice fromtheNLRB; just more or less to have a meeting withthe men to find out what the situation was." However,prior to themeeting,he sought advice of counsel whoadvised that "we had to be very cautious and toldme as long as I had a meeting to go ahead with it." Louis claimed that he alone spoke to the assem-blage and simply informed the men that Respondenthad obtained the Union's petition from the Board andthat he would hold other sessions in the future to "givethem the truth and the facts." In line with ArthurJackson's testimony, Louis allowed as how he warnedthe men that Respondent would replace its drivers inthe event they engaged in a union-sponsored work stop-page.Louis further testified that, a few days after hereceived the election petition, he engaged in individualconversations concerning the Union with employeesArthur Jackson, Andrew Joseph, and Stanley Eskine.In his talk with Jackson, Louis inquired whether Jacksonknew if the employees "had any problems that he wasaware of." Louis also told Jackson "That his namewas, that his name came out that he was at this particular[Union]meeting and if he knew of any problem orifhe had a problem." Louis was quick to add that"Any time that I ever spoke to any man, the firstthing I told him is, I said, `Before you talk to me,Iwant this understanding. I don't want to know ifyou have been to a union meeting, so don't tell me;Idon't want to know, and I don't want to know ifanyone went." Despite Louis' staunch assertion thathe did not "want to know" if his men attended unionmeetings,he nevertheless openly admitted that, in hisconversation with Andrew Joseph, he "asked Josephifhe was dissatisfied and if he knew about the petitionand his name was on that list and I asked him ifhe had attended the meeting." Moreover, he concededthat he summoned employees David and Welton Goreto his office when he learned that their names appearedon the list which Marcel had tendered to Vincent, and"asked them if they had attended the meeting." Initially,Louis proclaimed that the sole purpose for the inquirieshe put to his employees was to derive the source ofthe dissatisfaction and he denied that the advent ofthe Union in any way prompted his interrogations. Whenpressed further as to whether the "problem" with hismen stemmed from their desire for collective representa-tion,Louis grudgingly acknowledged that "I imaginethat would be a problem if they were trying to organizeyour job."Under questioning as to whether he told Jacksonthat he had learned from other employees that Jacksonwas a ringleader in the union movement, Louis at firstavoided a direct answer, stating that he asked Jacksonifhe had attendeda union meeting.When Jacksonreplied in the negative, Louis retorted, "Are you sure,because I have had a lot of people, my brother hasgot a list of names, and he said you were at thismeeting." Louis was then asked whether he had everinterrogated any of his workers to ascertain who werethe most active union supporters. Denying that he haddone so, Louis claimed that he learned the identityof the activists from Charles Fassitt and Jessie Spurlockwho voluntarily imparted this intelligence to him.According to Louis, these individuals informed him thatPittman, Franklin, Banks, Parker, and Harris were "themain men" seeking to install the Union in the terminal.Louis further averred that, shortly after he receivedthe Union's election petition, he summoned Fassitt tohis office to discuss the current organizational campaign.Later, on May 12, Louis received a telephone call fromthis employee. ',The latter reported that he had beendrinking over the preceding weekend and that "he wasout investigating union activities on a weekend . . .and that he had attendedameetingsomewhere byPittman's place and a couple of our men from [anotherterminal]had attended this meeting.. . ." Louistestifiedthat he sought thenamesof these employees fromFassitt, and that Fassitt enumerated the names of ErnestFranklin and Pittman and "a couple other men." Uponobtaining this information, Louis remarked, "Look, didIask you to go out this weekend and check on unionactivities?" to which Fassitt replied that Louis hadnot.However, Louis also admitted that he told Fassitt"it was left up to him, if he wanted to attenda meetingand advise me, he felt that he wanted to do it, Icouldn't tell him what to do one way or the other,"and that it was "Okay" with Louis. Concluding theconversation, Louis warned that Fassitt would be dis-charged if he did not report for work that day. Fassittdid not appear at the terminal, in consequence of whichhe was terminated. Louis denied that he told Fassittduring this telephone colloquy that he had warned thisindividual that he would no longer be permitted toabsent himself without an adequate excuse because ofthe advent of the Union.It is Louis' further testimony that, about 2 weekslater,Fassitt again telephoned him and stated that theformer had some "very important information" to dis-close to his former employer. Accordine to Louis, Fassitt 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuggested a meeting near a local department store ratherthan at the terminal because he was fearful that theemployees would "get him," and Louis accepted theinvitationdue to the fact that "I wanted to find outwhat he was talking about, what was so important,"although curiously Louis did not inquire into the purposeformaking this journey before he leftWhen Louisarrived at the appointed spot, Fassitt asked him tovisit his home to inspect some damage caused by bulletswhich had been fired into it by unknown persons AfterFassitt informed Louis that he had not reported theincident to the local police, Louis declined the invitationLouis proclaimed that this was the extent of their conver-sationHe denied that he questioned Fassitt concerninghis attendance at union meetings,whether he had signedan authorization card, and denied that he inquired intothe identity of the Union leaders 4 While Louis remem-bered the occasion in April when he and Vincent Saiaapproved an extension of credit for Fassitt, he disclaimedthat the subject of the Union was mentioned duringthis episodeLouis also recalled on the stand that he spoke withHarold Jefferson on one occasion around the middleof April about the Union On this occasion, Jeffersonhad returned to the terminal after a run and soughta loan from Louis During the visit, Louis "just askedhim what he thought about the situation and if heknew of any reason why the men had a problem"According to Louis, he did not inquire into Jefferson'sunion propensities because,as an over-the-road driver,Jefferson was not included in the unit for which theUnion was seeking representational rightsHowever,it is undisputed on this record that Respondent soughtthe unit inclusion of this job classification in the electionrequest by the UnionAt the outset of his testimony on the issue, Louisinitiallyproclaimed that he had never discussed theUnion with employee James Little However, he thenrecalled that he did have a conversation regarding theUnion with Little when the latter came to Louis andstated that he wished to resign his job because, dueto the fact that Louis provided Little with extra incomefor cutting the grass around Louis' residence, the "menwould look upon him [Little] as a pimp," an apparent"On cross examinationLouiswas questioned regarding the occasionon which he received the information from Fassitt that Pittman hadattended a Union meeting Louis repliedIdon t recall him evertellingme thatWhen pressed on the issue Louis attempted to painthimself as a portrait of innocence of any awareness that the meetingswhich his employees attended were sponsored or conducted by theUnion In light of his testimony that he had received this intelligencefrom Fassitt on May 12 almost 6 weeks after he had come intopossession of the Union s election petition and in view of his testimonialutterances that he told Fassittdid I ask you to go out this weekendand check on union activities'thisportrait ismore reminiscent ofthat ofDorian GrayMoreover during his initial visit to the stand Louis asserted thathe had obtained the names of the employees who attended the meetingin the course of a telephone call from Fassitt On cross examinationhe placed the receipt of this information at the time of his encounterwith Fassitt at the local department store Finally he changed stanceand reiterated that he learned of the names during the telephone conversationreference to the possibility that the employees mightview Little as an informer regarding their union activitiesin light of the preferred treatment he was receivingfrom Louis Louis further acknowledged that, duringthisdiscussion,Littlementioned that the men weredissatisfied with Respondent because it had discontinuedthe award of an annual bonus When questioned whetherthis topic of discussion had any relation to the Union'sorganizational efforts, Louis replied, "I don't think itdid, no, sir, because he was telling me about a problemabout no bonus, and I told him last year we couldn'tgive a bonus because we lost money " Finally, Louisdenied that he told Little that Respondent could notafford a unionized establishmentLouis recalled having received two telephone callsfrom Marcel on a Saturdaysometimein AprilMarcelstated that he had been attempting to contact VincentSaia about a "very important" matter and inquiredas to Vincent's whereabouts Louis replied that he didnot know where his brother was located, at which pointMarcel "tried to talk to me, but I wouldn't talk tohim " When asked to explain what he meant by thisstatement, Louis answered that Marcel "started tryingwhat did I know, how were things going with the union "AfterMarcel hung up, Louis telephoned Vincent andcautioned that "Marcel was trying to call him and bevery careful, it looked like he was trying to trap himor something " Louis concluded that it "just didn'tmake sense for him to be calling like he was "Rounding out Louis' testimony on the issue of interfer-ence,coercion and restraint of his employees in theirchoice of a bargaining representative, he at first recount-ed that he spoke with Charles Harris regarding theUnion but insisted that it was Harris who sought anaudience to discuss the subject Louis then recantedand observed that, on the initial occasion of speakingwith Harris, he summoned the latter to his office and"asked him how he felt about the situation, if he washappy " Louis also conceded that he called Harris intothe office and asked whether Harris knew how to readand writeWhen Harris responded in the affirmative,Louis produced an employment application and directedthe employee to fill it out Upon observing Harris'lack of writing ability, Louis remarked, "If you werein the union, I don't know how you found a jobWhen you came here you had to lie You have toread and write " According to Louis, at about thistime Harris had signed for some freight with a shipperfor an order which lacked approximately $1,000 worthof goods and the Respondent was forced to make goodfor this lossDespite the fact that Harris had workedfor the Respondent for approximately 4 years, Louisacknowledged that this was the first occasion on whichhe had become aware that Harris was somewhatilliterateMoreover, in spite of this asserted loss, Louis did nothold Harris financially responsible for the shortage andhe admitted that he had never tested the ability ofany other employee to read and writeWhen queriedas to whether he told Harris that he "would be gone"if the Union was successful because he did not havea high school education, Louis recited that he told SAIA MOTOR FREIGHT LINE, INC.Harris "to look in the paper and he'd see some ofthe union carriers that in the paper they state highschool education." At the conclusion of the conversa-tion,Louis remarked, "I'd fire you right now, but ifIfired you, they would say it was on account of theunion, so I am going to keep you."TerminalManager Fourmaux recalled the companymeeting which was held, according to Vincent Saia,on March 31. When questioned whether he overheardany exchange between Vincent and Parker after themeeting ended, or whether Vincent- asked Fourmauxto repeat, the,former's suspicions that Parker "knewsomething about" the Union, Fourmaux replied thathe could not recall. Upon being asked whether he heardVincent make any comments to Harris on this occasion,Fourmaux responded, "Well, not directly, sir.Whenthe meeting was over, we have the single door therethat passes by my desk, and we were standing there.There was conversation going back and forth betweenmen and all, but as to what he [Parker] testified, Ihonestly cannot recall that." Fourmaux proclaimed that,while he conversed with employee Jackson almost everyday, he denied that he ever queried Jackson as towhether he had attendedunion meetingsor had signedan authorization card. However, Marcel's testimonystands uncontroverted that, during the "Viennasausage"incident in early March, Fourmaux met with two police-men and Vincent Saia and Fourmaux warned Marcelthat the latter "can get some time for this Viennasausage" and that the police authorities would "thinkhard of you" and revoke his work relief freedom fromprison for eating the sausages. Moreover, Marcel's testi-mony that Vincent Saia extracted a pledge from himto report any incidents of pilferage each morning beforehis return to Jail also is uncontradicted.Icredit the testimony of Raymond Marcel, whichisuncontradicted, and find that, on about March 16,Vincent Saia interrogated him regarding his knowledgeof the Union's organizational activities as well as thoseof fellow employees Pittman and Franklin. Based uponMarcel's undenied testimony, I also find that, in earlyApril,Vincent questionedMarcel as to whether thelatterhad executed a union authorization card, andpressedMarcel for the names of the employees whoattended a union meeting conducted on the precedingevening. It is also uncontroverted and I find that, betweenApril 1 and June 6, when Marcel left Respondent'semploy, Vincent repeatedly queried Marcel concerningthe progress of the Union's organizational campaign.I place no credence in Vincent's assertions that Marcelvolunteered to spy on unionmeetingsand report thenames of the men who attended and the identity ofthe "ringleaders," without any prior instructions byVincent to do so. Marcel testified without contradictionthat, in the course of the "Vienna sausage," episodeand in the presence of Vincent, Terminal Manager Four-maux warned Marcel that the latter could "get sometime" for this unauthorized repast and Vincent admitted-ly retained the evidence of Marcel's pilferage for anextended period. In my view, Vincent utilized this inci-dent as a club to force Marcel to do his, Vincent's,623bidding. I deem it implausible that Marcel would havevoluntarily cast himself in the role of-an informer onRespondent's behalf because I fail to discern on thisrecord anything demonstrable which he could expectto gain byengagingin this espionage. I am fortifiedin this conclusion by the testimony of Louis Saia thatit"just didn't make sense for [Marcel] to be callinglikehe was" to report on the union proclivities ofthe employees. In sum, I find that, on the day ofthe scheduled union gathering in April, Vincent Saiacommanded Marcel's attendance there at to spy onthe proceedings, to gather information as to the identityof the employees who went to the meeting,- and topinpoint the most active adherents, and that, when Mar-cel conveyed thisintelligencetoVincent, he reducedthe information to writing.5 I also find, based uponMarcel's credible testimony, that when Vincent discov-ered that Marcel had joined the Union, Vincent warnedthatMarcel would "be-one of the 'first so-and-so thatIwillfire and I mean it." I further find that, afterthe company-sponsoredmeeting onMarch 31, Vincentinformed Marcel that the former knew that employeesJackson, Joseph, and Little had attended a previousunion meetingand that Pittman and Franklin were theleaders in the union movement.Accordingly, I conclude that, by the foregoing conductof Vincent Saia, Respondent interfered with, restrained,and coerced its employees in the exercise of rightsguaranteed in Section 7 of the Act and thereby violatedSection 8(a)(1).Icredit the testimony of Harris, Little, Jefferson,Parker, and Fassitt, which was, largely corroboratedby Vincent, Saia in pertinent aspects,- and find that,on various dates in March, April, and, July, Vincentinterrogated these men as to whether they had goneto meetings of the Union, whether their fellow employeeshad attended such convocations, and whether these indi-viduals had signed authorization cards on behalf ofthat labor organization. I also find that, in early April,Vincent informed Little that he had received a reportfrom other employees that Little had attended a unionmeeting,and that, in the same month, controvertedHarris' denial that he had gone to a union gatheringby exhibiting a list of thenamesof, employees whohad attended. By this conduct, I conclude that Respond-ent offended the provisions of Section 8(a)(1) of theAct.Pittman, Jefferson, and Little testified that, duringthe company-sponsored meeting on March 31, as wellas in private interviews, Vincent Saia forewarned thatRespondent would "just have to close the gates down"SIn his brief,Respondent's counsel asserts that Respondent shouldbe held blameless for Vincent's enlistment of Marcel as an espionageagent because the General Counsel's complaint fails to specify hisactions in this regard as violative of Sec 8(a)(1) of the Act. Whileit is true that the affirmative pleadings charge Louis,rather than Vincent,with dispatching an employee to union meetings in order to spy uponthe concerted activities of his fellow employees, the issue pertainingto Vincent's participation in this aspect of misconduct was fully litigatedat the hearing"and Respondent had ample opportunity to meet it. Itherefore find no merit in Respondent's contention that Vincent's aberra-tions should, legally, be disregarded 624DECISIONSOF NATIONALLABOR RELATIONS BOARDifthemen selected the Union to represent them atthe terminal. Vincent, while failing to recall whetherhe informed these individuals that Respondent 'couldnot afford the cost of unionization, denied that he cau-tioned his employees that he would terminate his truckingoperations if the Union became their bargaining repre-sentative. In light of Vincent's pronounced antipathytoward the Union's organizational campaign, as evi-denced by his repeated interrogation of his employeesregarding their union sympathies and those of theircohorts, and his planting of a spy among the menwho attendedunion meetings,Ido not credit Vincent'sdenialand I find, based upon the credited testimonyof Pittman, Jefferson, and Little, that Vincent threatenedto shut its operations down if his men embraced theUnion's cause. By so doing, I find that the Respondentviolated Section 8(a)(1) of the Act.IcreditArthur Jackson's testimony, which is notseriously controverted by Louis Saia, and find that,on several occasions, the latter interrogated him asto whether he had signed a union pledge card, whetherhe had attended any unionmeetings,whether he wasan active union adherent, and whether Pittman, Parker,and Franklin were leaders of the organizational move-ment at theterminal.I also credit Jackson's testimonyand find that Louis announced to Jackson that Respond-ent could not afford a unionized operation and thatitwould consequentlyterminateits business if the Unionsuccessfully organized the men, and I further find thatLouis threatened Jackson that "nobody would get fired"provided that the employees rejected Union representa-tion. Louis admitted and I find that he questioned Davidand Welton Gore, as well as Andrew Joseph and StanleyEskine, as to whether they had attendedunion-sponsoredgatherings and concerning their reasons for embracingthat labororganization.By this conduct, I concludethat Respondent violated Section 8(a)(1) of the Act.I credit Little's testimony and find that Louis similarlyinterrogated Little as to why he chose to support theUnion. I do not credit Louis'denialsthat he warnedLittle,Pittman, and Jefferson that Respondent couldnot afford a union and that Respondent would closeits"gates" if it was required to deal witha bargainingagent.Based upon the credited testimony of Jefferson,Harris, and Fassitt, I also find that Louis queried themas to their union sympathies and whether they hadattendedunion meetings. I conclude that, by the forego-ing conduct, Respondent committed additional violationsof Section8(a)(1).Fassitt's testimony stands undenied and I find thatLouis questioned this employee as to the identity offellow employees who had attendeda union meetingand that Fassitt mentioned the names of Pittman andFranklin. Fassitt impressed me as an honest witness,and I credit his testimony that Louis told Fassitt, afterthe former had learned of Pittman's prominence in theUnion's drive, that Louis would "fire him [Pittman]on the spot" if he deviated from his prescribed deliveryroutes. I also credit Fassitt and find that Louis alsocautioned that "he is going to fire everyone" who tooktime off from work "during this union trouble," andthat Louis instructed Fassitt to spy on the union activitiesof his fellow employees. By Louis' conduct, I concludethat Respondent ran afoul of the provisions of Section8(a)(1).Harris testified that he was summoned to Louis Saia'soffice in July where he inquired into the extent ofHarris' formal education.When Louis learned of theemployee's lack of ability in the language arts, Louiswarned that "if the union would come through, sayIwould be gone bye-bye." Louis admitted calling Harrisinto his office and testing Harris' reading and writingability for the first time in the course of the latter's4-year period of employment, allegedly because Louishad uncovered a shortage in a customer order in theamount of $1,000 for which Respondent did not holdHarris financially responsible. Louis acknowledged, inresponse to a question as to whether he told Harrishe would "be gone" if the Union succeeded, that hesuggestedthat Harris read the newspapers which adver-tised thatunionizedcarriers sought drivers with a highschool education, a curious confession in light of Louis'assertion that he deemed Harris to be illiterate. In short,I credit Harris' testimony and find that Louis threatenedthat this employee would lose his employment becauseof illiteracy if the employees selected the Union. Iconclude that Respondent thereby offended the provi-sionsof Section8(a)(1).Finally, I credit Jackson, who impressed me withhis testimonial sincerity, and find that Foreman Four-maux interrogated him as to whether he had joinedtheUnion or attendedmeetingsof that organization.In the context of this proceeding, I conclude that Four-maux's questioning was coercive and violative of Section8(a)(1).I turn next to a consideration of the General Counsel'sallegationsthat Respondent discharged Pittman, Fassitt,Jefferson, and Little, because they joined or supportedthe,-Unionin itscampaign to organize Respondent'smen, and, in Fassitt's case, the alternativeallegationthat he lost his job with Respondent because he refusedto become an informant for the Company by spyingupon the union, activities of his fellow employees.Pittman had been employed by Respondent for approx-imately51fyears until his employment came to anend on April 22. As heretofore chronicled and found,Pittman, together with Ernest Franklin, launched theUnion's organizational campaignatRespondent's NewOrleansterminal inlateFebruary when they visitedtheUnion's office and obtained authorization cards,on which Pittman obtained the signatures of 12 employ-ees.On about March 15, the Union conducted its firstmeetingatRose's Lounge, and a second session washeld at the union hall in early April. That Respondent'sofficials quickly learned of Pittman's leadership in theunion drive is amply demonstrated not only by thetestimony of Marcel, Jackson, and Fassitt, but alsoby that of Vincent and Louis Saia.Marcel credibly testified and I have found that, onthe evening of the company meeting which was heldon March 31, Vincent informed Marcel that the former SAIA MOTOR FREIGHT LINE, INC.knew that Pittman and Franklin were the union "ringlead-ers," and Vincent repeated his accusation that thesemen were prominent in union activities when he metwithMarcel on the day following theunion meetinginApril.Moreover,Marcel testified without contra-diction that, the day after the union meeting of March15, Vincent advised Marcel that the latter "should knowsomething that Pittman and Franklin" did at Rose'sLounge. Jackson credibly testified that Louis Saiaremarked that he had learned that Pittman was a "leaderof the Union." Moreover, Fassitt credibly related that,inApril,Louis questioned him as to whether Pittmanwas the "head" of the union drive. Vincent Saia admittedthat, on the night of March 26, he received a telephonecall from Marcel in which the latter reported that Pittmanhad attended a union meeting that evening. Louis Saiaalso conceded that he uncovered the identity of "themain men" who supported the Union from conversationswith Fassitt and Spurlock who stated that Pittman andFranklin were "behind" the movement.Pittman testified that, at approximately 6:30 a.m. onApril 22, he telephoned the dispatcher's office and toldhis foreman, Hathaway, that he had "a little business"to take care of that morning and that he would reportforwork between 10 a.m. and 10:30 a.m. Hathawayreplied, "Okay, thank you for calling." Pittman appearedfor work at 10:20 a.m. and, as he approached the dis-patcher's office, he was met by Terminal Manager Four-maux who inquired, "What happened to you?" Pittmanreplied that he had telephoned Hathaway earlier thathe would be late for work because he had some personalbusiness to attend to that morning and that Hathawayhad excused the absence. Whereupon, Fourmaux asked"what business did you have to take care of?" towhich Pittman replied, "I had to go down to the schoolboard, take my kid down to the school board andget him registered." Dissatisfied with this answer, Four-maux pressed Pittman for the name of the school andthe individuals to whom the latter spoke while at thatinstitution. Pittman protested and pointed out that theRespondent had no policyregardingthe provision ofreasons for absences on personal business providedthe tardy employee notified the company in advanceof his intended absence, and Pittman inquired whetherthe Respondent was instituting a new policy. Fourmauxrejoined, "Yes, we got to know why you are late andgot to know what you was doing to cause you tobe late." Fourmaux continued to prod Pittman andPittman reiterated his unwillingness to divulge any infor-mation concerning his personal affairs in the absenceof a company rule requiring him to do so. Thereupon,Fourmaux remarked, "you mean to tell me you wouldrather lose your job than tell me what school and whatyou have to do?", and Pittman responded "If it comesto that, I guess so." At this juncture, Fourmaux repairedto the office of Louis Saia and when he returned heonce more asked Pittman what personal business thelatter conducted that morning. Pittman agin refused toreply and Fourmaux announced, "If you' can't tell mewhat business you had to take care of, that's it." Pittmaninquired whether this meant that he had been dischargedand Fourmaux answered in the affirmative. According625to Pittman, he deceived Fourmaux when he relatedthat he had taken his child to school, explaining thatin fact he had slept late because he had worked anexhausting shift the preceding day from 7a.m. until11p.m. Pittman further testified that never previouslyin the course of his extensive employment with Respond-ent had he been required to proffer any reason foran absence on personal business provided he gave priornotice to his foreman.Respondent contends that Pittman was not dischargedfrom its service but had voluntarily quit his employmenton April 22. I find this contention too frivolous towarrantseriousconsideration. Fourmaux testified thathe learned from Foreman Hathaway that morning thatPittman had telephoned to notify the company thathe would be late for work due to personal business.For some reason not cogently explained on this record,Fourmaux instructed the foreman to contact him whenPittman arrived for duty. According to Fourmaux, hedesired to question Pittman, not about the nature. ofhis personal business, but the reason for failing to providea'day's advance notice of his absence, despite the factthat there is no evidence, explicit or otherwise, thatRespondentmaintainedsuch a requirement. Fourmauxclaimed that, after Pittman steadfastly declined to explainhis absence, Fourmaux told Pittman "you mean to tellme youare goingto quit before you tell me whereyou were?" However, Fourmaux then acknowledgedthat he informed Pittman "I am not goingto put youon the clock," a remarkable statement, indeed, if Pittmanhad in fact "quit" his job as Respondent would haveme believe.`' Moreover, Fourmaux's testimony was hard-ly supported by that of Louis and Vincent Saia. Louistestified that Fourmaux brought him the intelligenceon April 22 that Pittman would not reveal the natureof his personal business, at which point Louis comment-ed,"There is nothing personal in regardsto tellingyou what school and who he spoke to. If he can'tgive you this information, fire him." After being posedthe question, "So then Fourmaux went and fired him?"Louis replied, "That's right. "' When called to the stand,Vincent Saia noted that it was Respondent's consistentpolicy to permit the men to absent themselves for person-al reasons if "proper arrangements in advance" weremade, although he failed to explain what he meantby "proper." However, he made it clear that "I don'tquestion their personal business" because "I don't seethat we have a right to."Contrary to the Respondent's assertion that Pittmanhad voluntarily relinquished his employment at the termi-"That Fourmaux's testimony lacks credible value is further exem-plified by the following dialogue between Fourmaux and Respondent'scounsel while the former was on the stand'Q (By Mr. Keenan) You fired Pittman, is that correct'iA Yes, sir, that's correct-no, sir, that's incorrectPittmanquitFassit credibly testified that, on the day of Pittman's discharge,he was called into Louis Saia's office where the latter asked whetherhe was aware of what had happened to Pittman Fassitt respondedin the affirmative, stating that he had learned that "You all fired himbecause he wouldn't tell you where he went at this morning," towhich Louis retorted, "Yes, sir, we fired him " 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDnal, I find that this worker was singled out for dischargebecause he was a known,activeunion adherent..Respondent admittedly had no established policy ofinquiring into the motives behind an employee's absencefrom,work due to the press of personal business andPittman testified without contradiction that such a policyhad never previously been invoked during the morethan 5 years of his employment at the terminal. More-over,although both Fourmaux and Vincent claimedthat"proper" advanced notice from its employees wasrequired if they absented themselves,Iwould note thatRespondent's defense of this issue is bottomed on thepremise that Pittman"quit".work rather than becausehe failed properly to notify Respondent of his absence.Louis' prophecy,uttered to Fassitt some weeks earlier,to the effect that Louis would discharge Pittman "onthe spot"ifPittman deviated in any way,came trueon April 22 when Respondent had learned of his promi-nence in the Union's representational campaign.Accord-ingly, I conclude that Respondent discharged Pittmanbecause he was a known,activeUnion adherent,-andthat it thereby violated Section 8(a)(3) of the Act.Harold Jefferson had toiled for Respondent as anover-the-road driver for' approximately 5 years. He tes-tified,and I have heretofore found, that he first learnedof the Union's campaign from employee Gore and that,inMarch,he attended a union meeting at Gore's invita-tion.Shortly thereafter,Vincent Saia had a privateconversation with Jefferson in which Vincent asked whatJefferson"had heard about the union."Upon expressinghis ignorance concerning the union efforts, Vincentaccused the employee of "copping out"or failing toreveal information and Vincent assured Jefferson that.he knew the names of.all the'employe'es who had goneto the meeting and exhibited a piece of paper.Jeffersonalso testified that,toward the end of April,Louis Saiasummoned him to an office where he inquired intoJefferson's knowledge of union activities.On June 18,Jefferson was dischargedby Louis Saia.According to Jefferson'snarrative of events, he hadreturned from a trip and, upon arriving at the terminal,Louis summoned him to the office.At the outset oftheir conversation,Louis asked whether Jefferson knewanything about employees tampering with the governorson their trucks.While Jefferson remained silent, Louiswent on to observe that his vehicles were costly andthat he had'discovered that three or -four trucks hadbeen damaged.Jefferson protested this inquisitionbecause"I hadn'tblew up any truck."''Louis slammedhis hand upon'his desk and shot'back that Jefferson"was fired."According to Jefferson,he had never experi-enced any difficulty with his trucks and had never beforebeen accused of tampering with generators.Jeffersontestified that he was concerned over the fact that Louishad not spoken to several other men who were actuallythe miscreants.LouisSaia testimonially recalled that he engaged inone conversation concerning the Union with Jeffersonduring which "I just asked him what he thought aboutthe situation and if he knew of any reason why themen had a problem,just general."Louis related thathe did not interrogate Jefferson regarding his own unionsympathies or desires because,as an over-the-road driv-er,he was not then included in the unit for whichthe Union had petitioned for an election,although therecord shows that Respondent had urged their inclusionand the Regional Director ultimately included that classi-fication.Louis further recited that,on the date of Jeffer-son's discharge,he "didn'tparticularly want to speakto Jefferson,but I was walking out of my office intothe dispatcher'soffice and I saw he had arrived. Myintention was to speak to all of our road drivers.. .However,the first and,so far as appears on this record,the only employee called to his office was Jefferson.Louisopened the conversation by stating that "thething I wanted to do was tell him not to tamper withour governors on our trucks"because the engines onthose vehicles were expensive.It isLouis'testimonythat Jefferson"flew into a rage" 'when he heard Louis'statement,loudly exclaiming"What the hell do youwant to ask me for?"This heated Louis'blood and,losing his temper,he shouted to Jefferson"to get thehellout of here,that you're fired."Louis admittedthat,although he had been experiencing governor trou-ble,"the truck that we had a' problem with wasn'ta truck that he [Jefferson]had driven.To besure,an employer may discharge an employeefor, any reason unconnected with his engagement inconcerted activities protected under the Act, and anemployer's ire may lawfully prompt a decision to severan employment relationship.But I am not convincedthat this was the basis for Jefferson's termination.Louis,aswell as his brother,were gravely concerned withthe "problems"and "dissatisfaction" of their employ-ees,which they equated with the unionization of theterminal.Vincent conceded that he had vowed to takeaction to remove the"problems" "If I had an opportuni-ty," and he acknowledged that he"may have"learnedfrom Marcel that Jefferson had gone to a union meetingwith Pittman.Indeed,Louis confessed that the adventof the Union drew his anger when he told,Harris "Don'tyou think the Teamsters down there with you all downthere get me all stirred up in this mess now?" Louisknew that Jefferson had attended a union meeting andthe former was aware that it was Respondent's positionthat over-the-road drivers should be allowed to votein the forthcoming election. In short,I deem it implausi-ble that Louis would have summarily discharged anemployee of 5 years' standing,in a fit of pique, whohad never theretofore been remiss in the performanceof his duties or in his deportment,and who concededlyhad not damaged Respondent'sequipment.Rather, Ifind that Respondent singled Jefferson out for dischargebecause of his known union propensities and becauseof its fear that,as a potential voter,he might espousethe Union's cause in the balloting.I accordingly concludethat Jefferson's discharge was violative of Section 8(a)(3)of the statute.Respondent ^ had employed Fassitt as a truckdriverintermittently for 20 years,the' latest stint spanning7 consecutive years. As heretofore found, Fassitt wasrepeatedly interrogated by Louis and Vincent Saia during SAIA MOTORFREIGHTLINE, INC.the month of April about his knowledge of the Union'sorganizational activities,and Respondent requested thatFassitt spy upon the concerted activities of his fellowemployees.During the first 4 months of 1969,Fassitt absentedhimself from work on 23 days." On about April 22,Fassitt entered Louis' office in search of a loan. Inan ensuing colloguy,and according to Fassitt's testimo-ny,Louis warned"me don'tbe taking off becauseduring this union trouble he [Louis]isgoing to fireeveryone that takes off." It was stipulated and I findthat Fassitt worked steadily from April 21 through May9.He testified that, on a Monday which apparentlyfellon May 12, he telephoned the terminal from hishome and reported to Vincent Saia that the formerwould be late for work.Receiving the call in an outeroffice,Vincent advised Fassitt to hang up,stating thathe would return Fassitt's call on"a private line."Vincenttelephoned Fassitt and inquired whether the latter had"heard anything about the union."Fassitt answeredthat he had not, whereupon Vincent instructed Fassittto come to his office when he appeared for duty thatday. Fassitt,who had previously been asked to reportto the Saia concerning the union activities of the men,complained, "Listen,Mr. Vincent,I hate to keep cominginto your office.These people think I am a stool pigeon.And I hate to keep coming to your office."After Vincentproclaimed that he had the right to summon any ofhis employees to his office if he so desired,Fassittrelented and agreed to the invitation.However,Fassittfailed to report for duty that day because he did notwish to be seen in Vincent's chambers.Fassitt further testified that,on the following day,May 13,he telephoned Louis Saia to have"his brotherquit calling me in his office because these fellows goingto think I am a stool pigeon on him."Louis promisedto do so. During the conversation, Louis again queriedFassitt about the Union and Fassitt once more relatedthat he knew nothing about it.Fassitt remained homethat day.On May 14, he checked in at the terminaland it is undenied that he reported to a dispatchernamed Ferlandy.9 Ferlandy first proceeded to the corpo-rate office and upon his return informed Fassitt thattherewas no work for him that day. According toFassitt,he had never previously experienced a situationwhere Respondent was unable to utilize his services,or where he was instructed to lay out for a few days.The next day,May 15,Fassitt telephoned Fourmauxto inquire why Ferlandy had sent him home on thepreceding day. Fourmaux replied that Ferlandy's actionwas prompted by the fact that Fassitt did not callin to the terminal on May 13 and 14. Fassitt protestedthat he had in fact telephoned Vincent and Louis on"The parties stipulated that Fassitt missed work on the followingdatesJanuary 17 and 31, February 4, 7, 10, 14,17,18,and 19,March 17, 18, 19, and 28, and, April 4, 7, 9, 10, 11,14, 15, 16,17, and 18 However,the record establishes that Fassitt was absentfor approximately 2 weeks in April and that the absence was excusedby Fourmaux upon Fassitt's production of a doctor's certificate Iso findBRespondent did not call Ferlandy as a witness627those dates,whereupon Fourmaux checked with thefront office and then advised Fassitt to"come on in."Instead,Fassitt remained at home because "I just didn'twant to go in."'Fassitt also stayed at home on March16 and,during the afternoon,telephoned Louis to askwhether the former could visit the terminal and obtainhis paycheck.Louis told Fassitt to meet him at a localdepartment store rather than at the terminal, and Fassittagreed to do so. When the parties met, Louis questionedFassitt about the Union's progress and Fassitt repeatedthathe was completely in the dark concerning theUnion'sactivities.Louis gave Fassitt his paycheck,atwhich point Fassitt inquired as to when he couldreturn and Louis replied,"Callme up in a coupledays, things kind of hot around here."Fassitt promisedthat he would.Before the conversation ended,Fassittremarked that some unidentified individuals had firedbullets into his home on the preceding night and FassittinvitedLouis to view the scene but Louis declined,stating that he believed Fassitt's report.Fassitt bided his time until May 21 when he againtelephoned Louis. In the conversation,Louis asked' ifFassitt had any information about the Union.Fassittresponded negatively.LouistoldFassitt to remain athome for a few more days and to call back.Fassittwaited until June 5. On that date,he placed a calltoLouis and protested that,because he had a wifeand eight children, "I can'tkeep on taking off likethis. I got to come to work."After Louis sought informa-tion about the Union,Louis stated that Fassitt hadbeen discharged.In the course of his testimony,Fassitt averred withcontradiction that,during the 5 years preceding .thehearing,he would work hard for a period of a weekand rest at home for a few days,and that he madethisa consistent practice.He also avowed that hedeclined to enter Vincent'soffice and remained at hishome in the middle of May for the dual reasons thathe was afraid that the men would believe he was aninformant for Respondent and that the shots fired intohis home might have come from union adherents.Based upon credited testimony,Ihave heretoforefound that Louis Saia instructed Fassitt to attend unionmeetings and report back to the Saias on what hadtranspired, and that Fassitt had undergone repeated inter-rogations by Louis and Vincent about any knowledgewhich he might possess concerning union activities.Ihave also found that Fassitt failed to appear at theunion gatherings and failed to provide Respondent withany information about the Union. I have further foundthatVincent Saia summoned Fassitt to his office onseveral occasions to inquire into knowledge of the effortsof the Union to organize the terminal.Vincent, in histestimony, denied that he had ever received a telephonecall from Fassitt in which the latter complained aboutbeing called into Vincent's office.In view of Vincent'sother discredited testimonial utterances,Iperceive nopersuasive reason for crediting Vincent's averments inthis regard.Accordingly, I find that Respondent, 'onand after May 12,was aware that Fassitt had lost 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDall relish in spying on his fellow employees as Louishad commanded.Nor do Icredit Louis Saia's testimony that,on April21 or 22,he was impelled to summon Fassitt and warnhim of his continual absences which,according to Louis,numbered 37 during the first 4 months of 1969. Bystipulation of the parties,Fassitt had absented himselfonly 23 times during that period,and the record establish-es that several of these absences were excused becausetheywere occasioned by illness.Although Louisclaimedthat he had talked to Fassitt about his absences onprevious occasions,he admitted that this was the firstoccasion in 1969 that he brought the absences to Fassitt'sattention.Moreover,Louis conceded that,while 12 to14 other men made it a practice of remaining awayfrom work,Fassitt was the only one whom he warnedon this occasion.Louis testified that he was promptedinwarning Louis about his derelictions on April 21or 22 bythe fact that "We have customers that arecalling us andtheydon't want to hear our problems,"and Louis cautioned that"we got to have our menworking.You have been missing,you have been absentalmost a month out of three. Now, in the future, ifyou are sick,that'sallright,but if you have beendrunk or any other reason,Iam going to fire you."As I have hereinbefore credited Fassitt's testimony thatLouistold the former in this conversation"don't betaking off because during this union trouble he is goingto fire everyone that takes off," I find no credencein Louis' contrary assertions.In sum,L find that Respondent had attempted toenlist the energies of Fassitt to act as an informerregarding the collective activities of its employees, arolewhich Fassitt initially agreed to play. I furtherfind that,on May 12,Fassittmade it abundantly clearto the Saias that he was unwilling to engage in espionageon his fellow employees union inclinations and, on andafter that date,gave negative replies to Respondent'srepeated inquiries about the Union'scampaign. I findthat,when Respondent became convinced that Fassittwould not "play ball" on May 12,it reached a decisionto,and did, sever his employment relationship withRespondent by refusing to provide work for him becausehe declined to spy on the Union,and not becauseofhisabsenteeism.Accordingly,Iconclude thatRespondent thereby violated Section 8(a)(3) of the Act.10There remains for final consideration the matter ofJamesA.Little'sdischarge.Littlehad worked forRespondent"off and on" since 1944 as a truckdriver.As noted and heretofore found,he attended the unionmeeting held earlyinApriland, the following day,he was questionedby VincentSaia about his presenceat that gathering.Ihave also found that a few dayslater,he becameLouisSaia's target for a similar inquiry.ThatRespondent was well aware of Little's union taintprior to the termination of his'employment is amplyISAlthough the complaint alleges that Respondent discharged Fassitton June 5, the General Counsel concedes in his brief that Fassittlast worked for the company on Friday, May 9, and I so find.demonstrated not only be the credited testimony ofRaymond Marcel,but also by the sworn utterancesof Vincent himself.Thus,immediately after the compa-ny-sponsored meeting of March 31, and as reportedby Marcel,Vincent told Marcel as they looked downupon employees who were working on the dock thatVincent knew that Pittman and Franklin were"ringlead-ers" in the Union'sorganizationaldrive,and hebemoaned that"he didn't thought Little would do himanything like this." Moreover,in his testimony,Vincentacknowledged that Marcel"may have"informed himthat Little had been to a union conclave.Furthermore,inasmuch as Vincent had been provided with a listof the employees who had gone to the affair,he mostcertainly knew that Little was one of them.It is uncontroverted and I find that,in 1965,Littlewas hospitalized for a hemorrhoid condition and wasout of work for a year.During this period,however,he was employed by the Saia brothers cutting grassat their private residences.At the end of the year,one of the Saias asked Little"when I would be ableto come back and I told him I didn'tknow becauseto the difficulty in what I have to be picking up on.Isaid I couldn'tpick up nothing too heavy." Saiapromised that he would assign Little to light work whenhe returned.Upon his retsrn,Respondent placed himin another warehouse where he performed light dutiesfor approximately 2 years. In 1967 or 1968,Little againbecame ill and missed work for 2 months.He returnedto duty as a truckdriver sometime in 1969.Little testified that,around the middle of April, hestepped on a nail while at work and the object penetratedhis foot.Little disregarded the injury for a few daysuntil it began to fester.Finally,Little telephoned thedispatcher,Ferlandy,to apprise him of the accidentand to report that the wound had become aggravatedand that he planned to stay at home until it healed.The dispatcher requested Little to make two more deliv-eries and,when these were completed,Little receivedpermission to stay at home. Little further testified thathe remained home for a few days during which timehe did not report to the terminal. Upon his returntowork,he found a note on his timecard instructinghim to see Fourmaux before entering upon his duties.At the outset of their conversation,Fourmaux inquiredwhether Little had telephoned the terminal during hisabsence.When Little replied that he had not,Fourmauxsought the reason for this happenstance.Little remarkedthat"I spoke to Mr. Ferlandy before I left concerningsticking a nail in my feet and I felt like with my painthat I had sticking a nail in my feet,Ifigure youallwould realize from sticking a nail in my feet Icouldn'tget back there in a couple of days and gotowork."Fourmaux rejoined that"it is routine youmust call in."Little stated that"I probably was wrong"for neglecting to place the call. At this juncture,VincentSaiaapproached and, after discussing the matter,informed Little that he should have communicated withRespondent during the absence and again Little apolo-gized for not having done so.' Vincent and Little there-upon stepped into the former's office where Little com- SAIA MOTOR FREIGHT LINE, INC.mented that Vincent"seems like he was somewhatangry with me concerning the union,and at the timewhen-he first got to talking to me I said absolutelyI didn'tknow anything about it."Little then told Vincentthat the employees suspected him of spying on theunion activities and reporting the results to Respondent,atwhich point Vincent announced that he "couldn'tafford[theUnion]and before he afford it,he closedthe gates,get out of business.He didn't need it noway. ".Little continued to work until May 23 when he oncemore fell ill.Little testified that,on two occasionsbetween that date and July 9 when he reported backto the terminal,he telephoned Respondent and notifieda "Mr. Don"and another unidentified party of hisillness.On the latter occasion,the unidentified individualassured Little that his absence was "Okay" and thatan appropriate notation would be made on his timecard.During the period from May 23 to July 9, Little super-vised his sons in cutting the grass around the Saias'homes.Little's reason for engaging in this endeavorwas premised on his belief that it would be dishonestto return to work and be physically unable fully toproduce.On July8,Little visited his doctor for a checkupand obtained a medical certificate which recited that"Mr. Little has been under my care for a rectal problem.He may return to work,however,hospitalizationwillbe required in the near future."On July 9, armedwith the certificate,he appeared for work and encoun-teredFourmaux.Little showed the document to hissuperior who, after perusing it, handed it back to Littlewith the comment"What,you came back to work?"Little acknowledged that he had,whereupon Fourmauxstated,"Little,do you think I can hold a job openfor you for month and a half?" When Little repliedthat he did not know,Fourmaux retorted,"Well, Ican't.Iam sorry.Idon'thave anything for you."Little placed the certificate in his pocket and left thepremises.With regard to the availability of jobs atthe terminal during the times material herein,VincentSaia confessed that"We hire full-time people regularly,"and added that"We keep an ad pretty regular in thepaper.Ithink one is in there now."Vincent alsoexpiained that there is a continuous'need"for peoplemost of the time."Respondent contends that Little"quit the employof respondent without notice"and was not dischargedbecause of his union activities.I find this defense lackinginmerit.Respondent was fully aware that Little wasa union supporter by virtue of his attendance at ameeting of that organization,and Respondent not onlyexpressed dismay at this adherence but it also soughtto wean him away from union membership by threateningto close the terminal if the Union succeeded in anelection among the employees.Littlehad toiled forRespondent for almost a quarter of a century and,from all indications,was a capable and industriousemployee during his tenure at the terminal. On twooccasions prior to the advent of the Union and Respond-629ent's awareness ofLittle'sunion inclinations, he hadabsented himself on account of illness and,so far asappears, he was not required to notify Respondent peri-odically of the extent of his absence.Although Respond-ent'switnesses denied that Little communicated withthem on two occasions between May 23 and July 9to report his illness,Ido not credit their denials. Littleimpressed me as an honest witness who consciouslystrived to speak the truth and I find that he did placethese calls to the terminal.Iam particularly fortifiedin this conclusion by the fact that,just a month earlier,he was instructed by Fourmaux and Vincent Saia totelephone Respondent during an absence caused by sick-ness.Moreover,Ideem it implausible if not incrediblethat Respondent would have permitted an old and trustedemployee to"quit without notice" his job as a truckdri-ver at a time when Respondent was in dire need fordrivers.Viewing the evidence on this issue and the recordas a whole,I am persuaded and find that Respondentdischarged Little on July 9 because of his attendanceat a union meeting.Iconclude that,by the foregoingconduct,Respondent violated Section 8(a)(3).IV.THE EFFECT OF THE UNFAIRLABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above,occuring in connection with the operations ofRespondent set forth in section 1, above,have a close,intimate,and substantial relation to trade,traffic, andcommerce among the several States,and tend to leadto labor disputes burdening and obstructing commerceand the free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,Ishall recommend that it ceaseand desist- therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.I have heretofore found that Respondent discriminato-rilydischargedMilous Pittman,Harold Jefferson, andJames A. Little because they joined and actively support-ed the Union,and terminated Charles Fassitt becausehe refused to act as a spy for Respondent on his fellowemployees'union activities.I shall therefore recommendthat Respondent offer them immediate and full reinstate-ment to their former or substantially equivalent employ-ment and make them whole for any loss of pay theymay have suffered by reason of the discrimination prac-ticed against them,by payment to them of a sum equalto that which they normally, would have earned fromthe date of their discharge to the date of offer ofreinstatement,less their net earnings during said period.The backpay provided for herein shall be computedinaccordance with the Board'sformula set forth inF.W. Woolworth Company,90 NLRB 289, with interestthereon at the rate of 6 percent per annum computedin the manner prescribed in IsisPlumbing&HeatingCo., 138 NLRB 716. 630DECISIONSOF NATIONALLABOR RELATIONS BOARDBecause of the nature and extent of the unfair laborpractices engaged in by Respondent,which evince anattitude of opposition to the purposes of the Act ingeneral,I deem it necessary to recommend that Respond-ent cease and desist from'in any other manner infringingupon the rights of employees guaranteed in Section7 of the Act.Upon the basis of the foregoing findings of fact andconclusions,and upon the entire record in the case,I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.TheUnion, General Truck Drivers, Chauffeurs,Warehousemen and HelpersLocal 270, `a/w InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,Ind., is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By discharging Milous Pittman,Charles Fassitt,Harold Jefferson,and' JamesA. Little,thereby discrimi-nating in regard to their hire and tenure of employment,in order to discourage membership in and activity onbehalf of the Union,and, in Fassitt's case, becausehe refused to engage in illegal surveillance on Respond-ent's behalf,theRespondent has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(3) of the Act.4.' By interfering' with,restraining;and coercingemployees in the exercise of their rights guaranteedin Section7 of the Act,the Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.5.Theaforesaid unfair labor practices are unfair laborpracticeswithin the meaning of Section2(6) and (7)of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusionsof law and the entire record in this case,and pursuantto Section 10(c) of the NationalLaborRelations Act,as amended,I recommend that Saia Motor Freight Line,Inc., New Orleans,Louisiana,its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Discouragingmembership in and activities onbehalf of the Union,or any other labor organization,by discharging employees or in any other manner discrim-inating in regard to their hire or tenure of employment,or any term or condition of employment.(b)Coercivelyinterrogating employees regarding theirknowledge of union activities and interrogating themas to whether they had signed union authorization cardsand-had attended union meetings'.(c)Coercivelyinterrogating employees concerning theunion activities of their-fellow employees and questioningemployees as to whether their' fellow employees hadexecuted union authorization cards and had attendedmeetings of that labor organization.'(d)Coercively interrogating employees regarding theidentity of the leading union advocates.(e)Coercively interrogating employees about theirreasons for joining the Union.(f)Threatening employees with discharge for signingunion authorization cards.(g)Threatening employees who were not high schoolgraduates that they would be discharged if the Unionwas successful in its organizational campaign.(h)Threatening employees that it would close its busi-ness operations in the event the Union succeeded inenlisting their collective support.(i)Directing employees to surveille union meetingsand to inform Respondent of the names of the employeeswho had attended those gatherings and the identityof the most active union supporters.(j)Creating the impression of surveillance by tellingemployees that Respondent had received reports fromother employees that the former had attended unionmeetings,and that it was aware of the men who werein the forefront of the union movement.(k) Informing employees that Respondent was seekinga reason for discharging employees because of theiractivities on behalf of the Union.(1)Threatening employees that none of them wouldbe discharged provided they rejected collective represen-tation by the Union.(m) In any other manner interfering with,restraining,or coercing employees in the exercise of their rightto self-organization,to form labor organizations,to joinor assist the Union,or any other labor organization,to bargain collectively through representatives of theirown choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutualaid or protection,or to refrain from any or all suchactivities.2.Take the following affirmative action which I findnecessary to effectuate the policies of the Act.(a)Offer to Milous Pittman,Charles Fassitt, HaroldJefferson, and James A. Little immediate and full rein-statement to their former or substantially equivalentemployment and make them whole for any loss ofpay they may have suffered as a result of the discrimina-tion practiced against them,in the manner set forthin the section of this Decision entitled"The Remedy."(b)NotifyMilous Pittman, Charles Fassitt,HaroldJefferson,and JamesA. Little,ifpresently serving inthe Armed Forces of the United States, of their rightto full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended,after dischargefrom the Armed Forces.(c)Preserve and, upon request,make available tothe Board or its agents,for examination and copying,allpayroll records,social security payment records,timecards,personnel records and reports, and all otherrecords necessary to ascertain any backpay due underthe terms of this Recommended Order. SAIA MOTOR FREIGHT LINE, INC(d)Post at its terminal in New Orleans, Louisiana,copies of the attached notice marked "Appendix ""Copies of said notice, to be furnished by the regionalDirector for Region 15, shall, after being duly signedby a representative of Respondent, be posted by itimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material(e)Notify the Regional Director for Region 15, inwriting,within 20 days of receipt of this Decision,what steps Respondent has taken to comply therewith 12" In the event no exceptions are filed as provided by Section 102 46of the Rules and Regulations of the National Labor Relations Boardthe findings conclusions recommendations and Recommended Orderherein shall as provided in Section 102 48 of the Rules and Regulationsbe adopted by the Board and become its findings conclusions andorder and all objections thereto shad be deemed waived for all purposesIn the event that the Board s Order is enforced by a judgment ofa United States Court of Appeals the wordsin the notice readingPosted by Order of the National Labor Relations Board shall bechanged to readPosted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National Labor RelationsBoard11In the event that this Recommended Order is adopted by theBoard this provision shall be modified to readNotify said RegionalDirector in writing within 10 days from the date of this Order whatsteps Respondent has taken to comply herewithAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United states trovernmentWE WILL NOT discourage membership in or activ-itiesonbehalfofGENERAL TRUCK DRIVERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERSLOCAL 270, A/W INTERNATIONALBROTHERHOODOF TEAMSTERS, CHAUFFEURS, WAREHOUSEMENAND HELPERS OF AMERICA, IND , orany otherlabor organization, by discharging any of ouremployees or in any other manner discriminatingagainst our employees in regard to their hire ortenure of employment, or any term or conditionof employmentWE WILL NOT ask our employees about theirknowledge of union activities or ask them if theyhavesigned unionpledge cards or have gone tounion meetingsWE WILL NOT ask our men about the unionactivitiesof their fellow employees or ask ourmen if their fellow employees signed union pledgecards or went to meetings held by the UnionWE WILL NOT ask our men why they joinedthe Union631WE WILLNOT threaten our men thatthey willbe fired if they sign union pledge cardsWE WILL NOT threaten our employees who arenot high school graduates with discharge if theunion becomes their bargaining agent,WE WILL NOTthreaten our employees that wewill close down the terminal if they bring the Unioninto the terminalWE WILL NOTtellour employees to spy onunion meetings and report to us the names ofthe men who went to the meetings or to tell usthe names of the union ringleadersWE WILL NOTmake you believe that we arespying on your union activities by telling you thatother employees have seen you at union meetings,and that we know the names of the men whoare leading the Union's campaigntWE WILL NOT tell you that we are looking forways to fire employees for joining or helping theUnionWE WILL NOT threaten you that you will notbe fired if the Union is defeatedWE WILLNOT in any manner interfere with,restrain,or coerce you in the exercise of yourrights under the National Labor Relations ActWE WILL offer Milous Pittman,Charles Fassitt,Harold Jefferson,and James A Little immediateand full reinstatement to their former or substantial-ly equivalent employment and make them wholefor any loss of pay suffered as a result of ourdiscrimination against themWE WILL notify Milous Pittman,Charles Fassitt,Harold Jefferson,and James A Little if presentlyserving in the Armed Forces of the United Statesof their right to full reinstatement upon applicationin accordance with the Selective Service Act andtheUniversalMilitary Training and Service Act,asamended,afterdischarge from the ArmedForcesAll our employees are free to become,or refrainfrom becoming,members of the above-named Unionor any other labor organizationDatedBySAIA MOTOR FREIGHTLINE, INC(Employer)(Representative)(Title)This is an official notice and must not be defacedby anyoneThis Notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterialAny questions concerning this Notice or compliancewith its provisions,may be directed to theBoard'sOffice,T6024 FederalBuilding(Loyola), 701 LoyolaAvenue,New Orleans, Louisiana 70113, Telephone504-527-6361